Trover for a gold watch. The evidence was as follows: The defendant was the widow of the plaintiff's intestate, N. N. Southall. It was in proof that the said N. N. Southall was an innkeeper in the town of Henderson; that his circumstances were limited, but he was in good credit until shortly before his death, and that he did not leave property sufficient to pay his debts. It was also in proof that the watch, which is the subject of this suit, and which was proved to be worth about (302) $100, was what is called a gentleman's watch; that it was purchased by N. N. Southall some three or four years before his death, and that it was generally worn by the defendant, but it was occasionally worn by her husband. There was no evidence of an express gift to the defendant, but it was proved the defendant had said at one time, in the presence of her husband, that he had given her the watch and that at another time the defendant said she had lent her husband $100 and held the watch in payment of the loan. It was proven that the defendant had possession of the watch; that a demand was made by the plaintiff before the action was brought, and the defendant refused to surrender it.
His Honor charged the jury that even if they should be of opinion that the plaintiff's intestate had made a gift of the watch to the defendant, he being insolvent at the time of his death, the plaintiff was entitled to recover.
The jury found a verdict for the plaintiff, and judgment being rendered accordingly, the defendant appealed.
The articles comprised under the term paraphernalia include such apparel and ornaments of the wife as are suitable to her condition in life. 2 Blac. Com., 436. What are to be so considered is a question to be decided by the court, and will depend upon the station and fortune of the parties. 2 Roper Hus.  Wife., 141. The judge told the jury that, even if they were of opinion that the plaintiff's intestate had made a gift of the watch to defendant, he being insolvent at the time of his death, the plaintiff was entitled to recover. Without going (303) into the question whether a court of law now takes any notice of  paraphernalia, we must, however, concur with his Honor and say that the watch in controversy was not paraphernalia, under the *Page 229 
circumstances the husband was in at the first time he permitted his wife to use the said watch, and afterwards up to the time of his death. The case states that the husband was always a man of limited means, which we must understand a man of but little property, and his estate was found to be insolvent at his death. Such a watch could not be considered suitable to the wife of a man in such circumstances in our state of society.
PER CURIAM.                                                No error.